Title: To John Adams from James Warren, 27 April 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston April 27th. 1777
     
     Since I wrote you by the post on last Thursday, Nothing very material has taken place here. Two Frigates have for some time been Infecting our Coasts. A species of Insult that has ever Gauled me, and more especially since we had Ships sufficient either to take or drive them off, lying in our harbours for months sufficient to build and Equip A large fleet. The Ships now on the Coast have taken several Vessels mostly small ones. One of them they gave their prisoners and sent them on Shore with A Message and Challenge to Manly, and McNeil and all the Armed Vessels in this harbour, this has roused the Indignation of the Officers and Tarrs, United their wishes with Ours, and given us An Opportunity which many of us thought should not be Neglected. We accordingly Appointed A Committee to Confer with your Captain and Agents, and to treat and Contract with the owners and Commanders of private Vessels, to go to Sea and meet the Challengers. We have by lending Money to Manly and Mcneil satisfied them. We have contracted for 2 or 3, 20 Gun Ships and 6 or 7 smaller ones to be ready to sail on the first day of May and to Continue with, and be under the Command of Manly for 25 days, we Insureing the Owners against loss and damages, giveing the Men A Months pay, and puting them on your Establishment in Case they loose Life or Limbs. With these a Number of Others will go, and Agree to Continue under the Commodores Command for the same time for the sake of geting out. If we don’t meet the Ships we shall get the Continental Ships, and the privateers to Sea, instead of detaining them here by an Embargo against all good policy. It will be therefore A great point gained. I hope Congress will Approve the measure, and refund the Expences.
     I have been several times, in Company with the Colonel who came into Portsmouth in the Ship lately Arrived there, and am much pleased with him. He is sensible and polite, has A fine Appearance, and every Air and manner of A Soldier. He is An Irishman brought up in France from his Youth, and Talks pretty good English. He is Modest but if I have any Skill in Physiognomy will fight. He says he is determine to deserve any thing you give him, will not serve under the Baron de Bore who Arrived in the first Ship, had rather be A Drummer under An American Officer.
     I hope the Court will rise this week and give me A little respite, and time to Study Tull but after all our Study, I don’t know but Mrs. Adams Native Genius will Excel us all in Husbandry. She was much Engaged when I came along, and the Farm at Braintree Appeared to be Under Excellent Management. I tryed to persuade her to make A Visit to her Friend Mrs. Warren but she can’t leave Home this Busy Season.
     I could wish the Agents you may send here to purchase Cloathing or other necessaries for the Army may be Instructed not to violate our Laws, Assume too great A Superiority, or Interfere with our Board of War, who are really Agents for you without Commissions or pay, and do Business for you in the best manner. This wish is suggested to me by An Altercation now subsisting between some of them and the Board, who shall purchase the Cargo of the Frenchman lately Arrived here. Tho the Board of War had Engaged what they chose to take and have Offered the Agents every Article they may want, such things may give the French an Ill Opinion of us. My regards to all Friends, I am as Usual Yours &c.
     I thank you for your two letters of the 6th. of April which came safe to hand. I am glad to hear you have it in Contemplation to put your Naval Affairs on A better footing. I have not the least difficulty in supposeing that they would have made A very different figure in Other hands. The selfishness and Incapacity you mention are well placed, and have Injured them much.
     Livingston and Turnbul two Young Gentlemen are Employed here by your secret Committee to purchase Cloathing &c. They Inform me they are going to return soon, and Expect there will be a new Appointment in their room. Would it not be better to Appoint some person here. Mr. Otis on the Committee of Cloathing, last fall procured and sent forward great quantities of Cloathing for the Army. If Agreable to you I could wish you would mention him to that Committee. He has by his Conduct on that Committee and the services he did the Army deserved the Appointment.
     I Intended this for A short Letter but I always fill the paper when I write to you. I want to see some Resentment shewn to the Portuguees. It wont perhaps do to declare War against them or to make Captures of their Ships for they do only what they cant help, but An Interdiction of Commerce with them made in the stile of the high and Mighty states of America might as Carmichal hints have An happy Effect.
    